     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St Ste 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9
10   Attorneys for Defendant
                                       UNITED STATES DISTRICT COURT
11
                                     EASTERN DISTRICT OF CALIFORNIA
12
                                                       FRESNO DIVISION
13
14
                                                               ) Case No. 1:18-cv-00864-BAM
     STEVE HERGHELIAN,                                         )
15
                                                               ) JOINT STIPULATION AND ORDER FOR
                       Plaintiff,                              ) AN EXTENSION OF TIME
16
                                                               )
              vs.                                              )
17
                                                               )
18   NANCY A. BERRYHILL,                                       )
     Acting Commissioner of Social Security,                   )
19                                                             )
                                                               )
                       Defendant.                              )
20
21
22            IT IS HEREBY STIPULATED, by and between the parties, through their respective

23   counsel of record, that Defendant’s time for responding to Plaintiff’s Opening Brief be extended

24   from March 6, 2019 to April 19, 2019. This is Defendant’s first request for an extension of time

25   to respond to Plaintiff’s Opening Brief.

26            Defendant requests this extension due to her counsel’s heavy workload. Defendant’s

27   counsel is currently responsible for three Social Security appellate cases before the United States

28   Court of Appeals for the Ninth Circuit, in addition to ten cases that require imminent briefing in



     Joint Stip. & Order for Ext.; 1:18-cv-00864-BAM       1
 1   the United States District Courts for the Eastern District, Northern District, and Southern District
 2   of California, and District of Arizona.
 3            Defendant’s counsel respectfully requests this additional time to expend the necessary
 4   time to review the 834-page record and to evaluate the issues Plaintiff raised, and to submit
 5   Defendant’s response for review by this Court.
 6            The parties further stipulate that all subsequent deadlines set forth in the Court’s
 7   Scheduling Order shall be extended accordingly.
 8            The parties stipulate in good faith, with no intent to prolong proceedings unduly.
 9
                                                             Respectfully submitted,
10
     Dated: March 6, 2019                                    /s/ Beatrice Na for Jeffrey Duarte*
11                                                           (* As authorized by Teresa Gowans via email on
                                                             March 6, 2019)
12
                                                             JEFFREY DUARTE
13
                                                             Attorney for Plaintiff
14
15
     Dated: March 5, 2019                                    MCGREGOR W. SCOTT
16                                                           United States Attorney
17                                                     By:   /s/ Beatrice Na
18                                                           BEATRICE NA
                                                             Special Assistant United States Attorney
19
                                                             Attorneys for Defendant
20
                                                             ORDER
21
              Pursuant to the parties’ stipulation, and cause appearing, Defendant’s time for responding
22
     to Plaintiff’s Opening Brief is HEREBY EXTENDED to April 19, 2019. All other deadlines in
23
     the Court’s Scheduling Order are extended accordingly. The parties are advised that no further
24
     extensions of time will be granted absent a demonstrated showing of good cause.
25   IT IS SO ORDERED.
26
         Dated:       March 7, 2019                                     /s/ Barbara    A. McAuliffe       _
27                                                               UNITED STATES MAGISTRATE JUDGE
28


     Joint Stip. & Order for Ext.; 1:18-cv-00864-BAM         2
